                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              :
                                                      :
                               v.                     :              CRIMINAL ACTION
                                                      :              Nos. 14-323-2
DONALD WOMACK, Sr.                                    :                   14-496-2
                                                      :
                                                      :


McHugh, J.                                                                           April 21, 2021
                                        MEMORANDUM


           This is a motion for compassionate release under 18 U.S.C. § 3582. ECF 1235 and 303.

Petitioner Donald Womack was twice convicted by juries of major drug offenses while he was on

supervised release for conspiracy to rob a competing drug dealer. With an offense level of 34 and

a criminal history Category of III, Mr. Womack faced a guideline range of 188 to 235 months, and

given his prior record, and prominent role in the conspiracies charged here, he was sentenced to

216 months. Taking into account credit for good conduct, he has served approximately 86 months.

He now seeks early release because of the COVID pandemic based upon his suffering from

obesity.      Having reviewed the record, including detailed medical records supplied by the

Government, ECF 1285, the motion will be denied.

         The statute requires “extraordinary and compelling reasons” in order to grant release. §

3582 (c)(1)(A) (i). I cannot say that Mr. Womack’s medical condition is one that rises to that

level.

         According to the Government, Mr. Womack has a Body Mass Index (BMI) of 33.3. See

Govt. Resp. 4, ECF 1278. I note that Mr. Womack’s motion represents that his BMI is lower, at 32, See

Mot. Compassionate Release 1. Regardless, this may place him at greater risk of severe illness or

                                                 1
death should he become ill with Covid 19.1 But this sole risk factor is offset in three respects.

First, obesity is categorized into three classes, and Mr. Womack falls into the least severe

category. 2 Second, Mr. Womack contracted, and fortunately recovered from the virus, apparently

without severe effects. See ECF 1285, at 1-5, 40. Although this does not entirely eliminate the

risk of re-infection, it significantly ameliorates it. See United States v. Carter, No. CR 15-228-1,

2021 WL 427110, at *1 (E.D. Pa. Feb. 8, 2021). Third, Mr. Womack was offered a Covid vaccine,

but refused, without any apparent medical justification for such refusal. See EFC 1285, at 38.

“[U]nexplained refusal to accept a COVID-19 vaccination when offered negates [his] otherwise

compelling medical reasons for release.” United States v. Jackson, No. CR 07-40-2, 2021 WL

1145903, at *2 (E.D. Pa. Mar. 25, 2021); see also United States v. Bautista, No. CR 19-24-1, 2021

WL 1264596 (E.D. Pa. Apr. 6, 2021).

          Although Mr. Womack’s fears about the pandemic are understandable, the Court of

Appeals had made clear that “the mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP’s statutory role, and its extensive and professional efforts to curtail

the virus’s spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Admittedly, the

BOP’s efforts to prevent infection have not always succeeded, as evidenced by Mr. Womack’s

infection and others at FCI-Allenwood, where he is serving his sentence. Currently, however, no

inmates are positive there, 3 and fortunately there have been no fatalities. See Govt. Resp. 7. And


1
 CENTERS FOR DISEASE CONTROL AND PREVENTION, PEOPLE WITH CERTAIN MEDICAL CONDITIONS,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html#obesity.
2
 CENTERS FOR DISEASE CONTROL AND PREVENTION, DEFINING ADULT OVERWEIGHT AND OBESITY,
https://www.cdc.gov/obesity/adult/defining.html.
3
    FEDERAL BUREAU OF PRISONS, COVID-19, https://www.bop.gov/coronavirus/ (last visited April 19, 2021).

                                                     2
although Mr. Womack has refused the vaccine, between the two facilities at Allenwood, close to

400 staff and 1000 inmates have been vaccinated, 4 providing him with additional protection

against re-infection.

          Even when a defendant shows extraordinary and compelling reasons for release, courts

must consider the factors set forth in 18 U.S.C. § 3553(a) to determine whether early release is

merited. See 18 U.S.C. § 3582(c)(1)(A). Those factors include “the nature and circumstances of

the offense and the history and characteristics of the defendant;” “the need for the sentence

imposed . . . to reflect the seriousness of the offense, to promote respect for the law, and to provide

just punishment for the offense . . . to afford adequate deterrence to criminal conduct . . . [and] to

protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a)(1)-(2). After

analyzing these factors, even if Mr. Womack had a more compelling risk factor, I would still

conclude that his sentence should not be reduced.

          While on federal supervised release, Mr. Womack, working directly with the leader of the

drug trafficking organization, engaged in two separate conspiracies to obtain cocaine to

redistribute in the City of Chester. Juries convicted him in these two cases, and the Government

then decided not to proceed with a third serious trafficking charge arising out of the same

investigation. See USA v. Dorsey et al., Criminal Action No. 14-516-3.

          In fashioning a sentence, I placed significant weight on Defendant’s prior involvement in

armed robbery. I was also struck by the fact that after serving over 11 years in federal prison,

shortly after beginning a term of supervised release in October 2014, Mr. Womack immersed

himself in continued criminal acts ravaging his hometown.




4
    FEDERAL BUREAU OF PRISONS, COVID-19, https://www.bop.gov/coronavirus/ (last visited April 19, 2021).

                                                     3
       Defendant’s release from federal prison at this juncture would not reflect the seriousness

of his crimes, promote respect for the law, constitute adequate punishment, nor, given his history,

likely deter him.

       For all these reasons the motion will be denied.



                                                          /s/ Gerald Austin McHugh
                                                           United States District Judge




                                                4
